UNITED STATES DIS'I'RICT coURT D
FOR THE DISTRICT oF coLUMBIA MAR 3 5 2009

Nmcv MAYER wHmm
u.s. nls‘rnlcr omit CLERK

UNITED STATES,
v. Criminal Action No. 04-04(RWR)
CANDICE POLLARD,

Defendant.

`¢`z`r`/\r\r\r`r`r

MEMORANDUM OPINION

Defendant Candice Pollard filed a motion under 28 U.S.C.
§ 2255 to vacate her sentence arguing that her counsel provided
ineffective assistance by failing to review her plea agreement,
explain the import to her of United States v. Booker, 543 U.S.
220 (2005), prepare for hearings, and advise her of the status of
her case, and that the government’s failure to file a motion to
reduce her sentence was prosecutorial misconduct. The government
opposes Pollard’s motion. Because Pollard's claims of
ineffective assistance of counsel and prosecutorial misconduct
are unsubstantiated, her motion will be denied.

BACKGROUND

Pollard was indicted for unlawful possession with intent to
distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(C); using, carrying, and possessing a firearm during a
drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1);
and unlawful possession of a firearm and ammunition by a felon,

in violation of 18 U.S.C. § 922(g)(1). Pollard later entered

_2._

into a plea agreement and pled guilty to both counts of a
superceding information charging her with using, carrying, and
possessing a firearm during a drug trafficking offense, in
violation of 18 U.S.C. § 924(c)(1), and perjury, in violation of
D.C. Code § 22-2402(a)(1). (Plea Tr. at 17, 62.)

The facts to which Pollard agreed under oath (ig; at 15)
include the following. Pollard testified under oath before a
grand jury that was investigating a double murder. 1n response
to the prosecutor’s guestions, Pollard testified falsely that she
was not at the scene and did not see the shootings, and that the
shooter did not get in a car with her after the shootings
occurred. (lQ4 at 48-54.) A month later, police executed a
search warrant at a residence, encountered Pollard in the
building’s doorway holding a digital scale with white powder
residue, and arrested her. They searched Pollard and recovered
from her a loaded Bauer .25 caliber handgun and 2.2 grams of
crack cocaine held in twelve zip-lock bags and two other pieces
of plastic. With Pollard's consent, the police also searched her
car and recovered 400 empty zip-lock bags, a razor blade with
white residue, $111 in U.S. currency, and court documents bearing
Pollard’s name. (lQ4 at 45~47.)

ln the plea agreement reached under Federal Rule of Criminal
Procedure 11(c)(1)(C), the parties agreed upon a 144-month

sentence. Pollard was classified as a career offender under the

_.3__

U.S. Sentencing Guidelines Manual (“USSG”) because she had two
prior felony convictions for controlled substance offenses, and
her recommended sentencing range was 262 to 327 months.
(Presentence Investigation Report (“PSR”) ll 3l, 53.) Pollard’s
plea agreement and the recommended sentence were accepted, and
she was sentenced to 144 months. (Sentencing Tr. at 6.) Pollard
claims that (l) her attorney, Peter Mann, was ineffective because
he failed to advise her that the plea agreement locked her into a
sentence when instead she could have sought an agreement leaving
her open to seek a downward departure under Booker, he did not
review her plea agreement, he did not advise her on the status of
the case, and he was not prepared for hearings, and (2) the
government engaged in prosecutorial misconduct by not filing a

motion under Rule 35 to reduce her sentence despite her initial

cooperation in the double murder investigation. (Def.'s Mot. at
5, 6, 8.) The government opposes Pollard’s motion.
DlSCUSSlON

A sentenced defendant can move under § 2255 to “vacate, set
aside, or correct the sentence” if the sentence was “imposed in
violation of the Constitution or laws of the United States[.]”
28 U.S.C. § 2255. The defendant bears the burden of proving the

violation by a preponderance of the evidence. United States v.

Vines, Criminal Action No. 01-399 (CKK), 2006 WL l87695l, at *3

(D.D.C. July 6, 2006). An evidentiary hearing does not need to

__4_
be held when the “‘motion and the files and the records of the
case conclusively show the prisoner is entitled to no relief.'”
United States v. Horne, No. 99-3080, 2000 WL 60246, at *2 (D.C.
Cir. Jan. 4, 2000) (noting that it is within the court's
discretion whether to hold a hearing when it is the same court
that presided over the defendant's criminal proceedings) (guoting
28 U.S.C. § 2255).
l. lNEFFECTlVE ASSlSTANCE OF COUNSEL

A claim of ineffectiveness of counsel “‘arising out of the
plea process’ must be evaluated under the Strickland [y;
Washington, 466 U.S. 668 (1984)] test.” Best v. Drew, Criminal
Action No. 01-262 (RWR), 2006 WL 2035652, at *5 (D.D.C. July l8,
2006) (guoting Hill v. Lockhart, 474 U.S. 52, 57 (1985)). 1n
order to prove ineffective assistance of her counsel, Pollard
must show (1) that counsel’s representation fell below an
objective standard of reasonableness, and (2) that there is a
reasonable probability that, but for counsel’s errors, the result
of the proceeding would have been different. Strickland, 466
U.S. at 687-88, 694. “A plea based upon [the] advice of counsel
that ‘falls below the level of reasonable competence such that
the defendant does not receive effective assistance[]’ is neither
voluntary nor intelligent.” United States v. McCoV, 215 F.3d
102, 107 (D.C. Cir. 2000) (guoting United States v. Lougherv, 908
F.2d 1014, 1019 (D.C. Cir. l990) (internal citation omitted)).

_5_
However, a defendant's affirmations at a plea hearing of the
“adequacy of counsel and the knowing and voluntary nature of
[her] plea . . . may ‘constitute a formidable barrier’ to
later refutations.” United States v. Tavlor, 139 F.3d 924, 933

(D.C. Cir. 1998) (internal citations omitted) (guoting Blackledge

v. Allison, 431 U.S. 63, 74 (l977)). Counsel’s performance is

evaluated from counsel’s perspective at the time, without the
benefit of hindsight. Strickland, 466 U.S. at 689.

For the first Strickland prong, the movant must show that
counsel did not provide reasonable service under the “prevailing
professional norms” given the circumstances. ld; at 688. Courts
look to “an attorney's ethical duties, including those which
require counsel to bring skill and knowledge to the case and to
provide zealous representation.” §e§t, 2006 WL 2035652, at *3.
For the second prong, a reasonable probability is “probability
sufficient to undermine confidence in the outcome.” Strickland,
466 U.S. at 694; see also United States v. Bowie, 198 F.3d 905,
908-09 (D.C. Cir. l999) (noting that reasonable probability can
be less than 50.01%). When the evidence supports a defendant's
assertion that but for counsel’s erroneous advice, he would have
gone to trial and not pled guilty, a defendant has been
prejudiced. See United States v. Streater, 70 F.3d 1314, 1322
(D.C. Cir. 1995) (stating that the defendant's affidavit

asserting his innocence and intention to argue a defense and his

_6_

rejection of plea offers until after counsel erred and the judge
sent for a jury panel support an intent to proceed to trial). To
satisfy such a showing of prejudice, a “defendant must make more
than a bare allegation that he ‘would have pleaded differently
and gone to trial[.]’” United States v. Horne, 987 F.2d 833, 836

(D.C. Cir. l993) (quoting Kev v. United States, 806 F.2d l33, 139

(7th Cir. l986)). See also United States v. Tolson, 372 F. Supp.

2d l, 19 (D.D.C. 2005) (stating that the Strickland test requires
not “some” probability, but “reasonable” probability, a threshold
that bare allegations fail to satisfy). Such a prejudice
determination is “closely related to the objective prediction of
whether the defense could succeed if the case went to trial.”
United States v. Del Rosario, 902 F.2d 55, 58 (D.C. Cir. 1990)
(noting that whether there is a colorable claim of innocence is
relevant to the determination of a motion to vacate a plea due to
ineffective assistance of counsel).

Pollard argues that Mann was ineffective for not reviewing
the plea agreement, advising her on the status of her case,
preparing for hearings, and explaining the effect of Booker so
that she could have requested a downward departure. (Def.'s Mot.
at 5-6.) During the plea, Pol1ard acknowledged that she had read
and understood the plea agreement and discussed its terms with
Mann. (Plea. Tr. at 18, 32.) Pollard does not argue that the

plea colloquy itself was unconstitutional, and an examination of

_7_

the transcript reveals that Pollard’s guilty plea was “attended
by all the required procedural safeguards [of Rule 11].” United
States v. Cray, 47 F.3d 1203, 1208 (D.C. Cir. 1995). Pollard
agreed that the factual proffer read in court was a “true and
accurate” description of the events that occurred, agreed that
she had sufficient time to speak with her attorney and was
satisfied with his services, declined an opportunity to ask any
additional questions or speak with her lawyer before entering a
plea, stated that the signature on the plea agreement --
attesting that she had read and understood the plea agreement and
had discussed it with her attorney -- was indeed her signature,
and proceeded to voluntarily admit guilt. (Plea Tr. at 18, 31-
33, 36, 54, 61-62.) Pollard acknowledged that the court was not
bound to accept the plea agreement or the recommended sentence.
(1d; at 37, 60.) She understood that if the court rejected the
plea agreement and she did not withdraw her plea, the court would
make the final determination of her guideline range, that the
sentence imposed could be “higher than . . . the estimate that
[her] attorney or the government ha[d] made so far[,]” and that
the sentence could be “more severe or less severe than the
sentence called for by the guidelines.” (ld; at 40-41.)
Furthermore, Mann signed an acknowledgment in the plea agreement
that he “read each of the pages constituting this plea agreement,

reviewed them with [his] client, and discussed the provisions of

_8_

the agreement with [his] client, fully.” (Plea Agreement at 5.)
Pollard provides no details on how Mann purportedly failed to
review the plea agreement, to advise her on the case's status, to
prepare for hearings, or to explain Booker’s effect. A
defendant's “generalized and conclusory assertion” alleging
ineffectiveness with no mention of a specific act or omission
does not overcome the strong presumption that counsel’s
performance was reasonable. United States v. Poston, 902 F.2d
90, 98 (D.C. Cir. 1990); United States v. Geraldo, 523 F. Supp.
2d 14, 22 (D.D.C. 2007) (noting that where a defendant alleges
that counsel failed to inform him of the relevant facts regarding
his plea agreement, but “does not identify what ‘relevant facts'
he was missing[,] . . . [s]uch conclusory arguments may be
summarily dismissed by the Court”).

Even if Mann was deficient, Pollard would still have to show
that she was prejudiced. Pollard neither affirmatively alleges
nor demonstrates that but for Mann’s errors, she would have gone
to trial. She merely implies that she would have entered into a
plea agreement to these charges without an agreed-upon sentence,
and moved for a departure downward from the recommended
sentencing guidelines range, Her assertion depends upon two
faulty premises. The first is an assumption that the government
would have agreed to enter into such a plea agreement with her.

She has made no showing of that, The second is that she would

._9_
have received a more lenient sentence under such an agreement.
She has made no showing of that either, nor does the record
reflect any such reasonable probability,

Pollard would fare no better if she had alleged that she
would have gone to trial but for Mann's perceived deficiencies.
To measure the reasonable probability that Pollard would have
proceeded to trial, all counts that she would have faced must be
considered and not just the counts to which she pled guilty, §§
re Sealed Case, 488 F.3d 10l1, 1017 (D.C. Cir. 2007) (stating
that absent a plea agreement, the government would have no reason
not to prosecute all the counts in the indictment). Here, just
considering the charges in the original indictment, Pollard faced
formidable damning evidence and an extremely long period of
incarceration if she were convicted. She was arrested allegedly
with 2.2 grams of crack cocaine, a loaded Bauer .25 caliber
handgun, and a digital scale with white residue found on her
person, and 400 empty zip-lock bags, $1l1 in U.S. currency, court
documents bearing Pollard’s name, and a razor blade with white
residue found in her car.1 lf she had gone to trial and were

convicted, for example, of using, carrying, or possessing a

‘ Pollard did move to suppress this physical evidence,

arguing that the search of her person was unlawful, she was not
holding any digital scale, and she did not consent to a search of
her car. While suppression was possible, if instead the evidence
were admitted, the possibility of conviction would have been
substantial.

_10_.

firearm during a drug trafficking offense, Pollard, a career
offender under the guidelines, would likely have lost the three-
point offense level reduction she was awarded under USSG § 3E1.1
for acceptance of responsibility, exposing her to a guideline
sentencing range of at least 360 months to life. USSG

§ 4B1.l(c)(3) (2004). lf Pollard were convicted instead of the
unlawful possession with intent to distribute charge, as a career
offender, she would have had an offense level of 342 and a
criminal history score of VI, still exposing her to a guideline
sentence of 262 to 327 months. The recommended guideline range
sentences for either of these counts is substantially higher than
the 144 months she received under her plea agreement.3 These
assessments do not even take into account her exposure to

consecutive terms of imprisonment if she were convicted of the

° Since the potential statutory maximum under 21 U.S.C.
§ 841(b)(1)(C) is 30 years for a defendant who has a prior
conviction for a felony drug offense, Pollard's offense level
would be 34. §e§ USSG § 4B1.1(b)(B).

3 The one chance Pollard may have had -- and she has not
shown it to be a likely one -- to receive a lower guideline range
would have been if she were convicted of the § 922(g) charge
only. Then, her guideline sentence range would be lower than the
guideline range for a conviction under § 924(c) or §§ 841(a)(l),
(b)(l)(C) because she would not be a career offender. §ee USSG
§§ 4B1.1, 4B1.2 n.1 (2004) (stating that the career offender
provision only applies when “the instant offense of conviction is
a felony that is either a crime of violence or a controlled
substance offense” and that a “‘crime of violence’ does not
include the offense of unlawful possession of a firearm by a
felon, unless the possession was of a firearm described in 26
U.S.C. § 5845(a)”).

_ll_

pending D.C. Code offenses that were dismissed under the plea
agreement, namely, two counts of perjury, one count of
obstruction of justice, and two counts of accessory after the
fact to first degree murder. (Gov’t Opp’n at 2-3, 10 n.2.)4 The
potentially longer sentence and strength of the evidence weigh
against any reasonable probability that but for Mann’s alleged
errors, Pollard would not have accepted a plea and proceeded to
trial. Pollard has not made out a claim of ineffective
assistance of counsel,

ll. RULE 35(b) MOTlON

Pollard alleges that the government’s failure to file a
motion under Rule 35 constitutes prosecutorial misconduct. Under
Rule 35(b), “[u]pon the government’s motion made within one year
of sentencing, the court may reduce a sentence if the defendant,
after sentencing, provided substantial assistance in
investigating or prosecuting another person.” Fed. R. Crim. P.
35(b)(1). Upon the government’s motion more than one year after
sentencing,
the court may reduce a sentence if the defendant's

substantial assistance involved: (A) information not
known to the defendant until one year or more after

4 Perjury, obstruction of justice, and accessory to first

degree murder are punishable by prison terms of up to ten,
thirty, and twenty years per count, respectively. D.C. Code
§§ 22-2402(b), 22-722(b), 22-l806; see Jones v. United States,
716 A.2d 160, 166 (D.C. 1998) (confirming that accessory after
the fact to first degree murder is punishable up to twenty
years).

__12_

sentencing; (B) information provided by the defendant

to the government within one year of sentencing, but

which did not become useful to the government until

more than one year after sentencing; or (C) information

the usefulness of which could not reasonably have been

anticipated by the defendant until more than one year

after sentencing and which was promptly provided to the

government after its usefulness was reasonably apparent

to the defendant.
Fed. R. Crim. P. 35(b)(2). A court may not reduce a sentence
for substantial assistance under Rule 35(b) without a motion by
the government, as the government is due considerable deference
in assessing whether there has been the requisite substantial
assistance in a criminal investigation or prosecution. 1n re
Sealed Case No. 97-3112, 181 F.3d 128, 133-34 (D.C. Cir. l999).

Pollard claims that a Rule 35 motion should have been
“considered” in her case, that her “perjury charge . . . led

the Prosecutor to be prejudiced in dealing with [her]

case[,]” and that a Rule 35 motion was denied after she
cooperated. (Def.’s Mot. at 8.) The facts here, however, reveal
no entitlement for her to be considered for a Rule 35 motion.
Under the plea agreement, the government was not obligated to
file a Rule 35 motion. The plea agreement stated that “[Pollard]
acknowledges that the Government is not obligated and does not
intend to file any downward departure sentencing motion under
Section 5K1.l of the Sentencing Guidelines . . . or any post-

sentence downward departure motion in this case pursuant to

Rule 35(b) of the Federal Rules of Criminal Procedure.” (Plea

._13_

Agreement 1 7.) The plea agreement “sets forth the entire
understanding between the parties,” and “supercedes all prior
understandings, promises, agreements, or conditions, if any,
between [the government] and [Pollard][,]” and specifies that
“[t]here are no other agreements, promises, understandings or
undertakings between [Pollard] and [the Government].” (ld;
11 12, 14.) At the plea hearing, Pollard acknowledged that “the
plea agreement represent[ed] the entire understanding that [she]
had with the government” and that she had not received any other
assurances. (Plea Tr. at 32.) The plea agreement did not
provide Pollard any right to receive or be considered for a
Rule 35 motion, and superceded any other understanding or
agreement that Pollard may have had with the government. United
States v. Weaver, 112 F. Supp. 2d 1, 10 (D.D.C. 2000) (noting
that where the plea agreement expressly left “the decision of
whether or not to file . . . a [Rule 35(b)] motion entirely
within the government’s discretion[,]” the defendant had no
entitlement to such a motion).

Even if the government had agreed to consider Pollard for a
Rule 35 motion, the determination of whether Pollard provided
substantial assistance is within the government’s discretion
under Rule 35. ln re Sealed Case No. 97-3112, 181 F.3d at 134
(stating that the “process of evaluating the extent and

significance of a defendant's ‘assistance in the investigation or

_14_

prosecution of another person’” is the prosecutor’s decision).
Pollard presents no evidence on how she provided any assistance
to the government, let alone substantial assistance. Tellingly,
what Pollard does not reveal is that she appears to have
inculpated the murder suspect in an interview with the police,
and then denied it under oath before the grand jury (PSR 1 13),
and testified on behalf of the suspect at his trial. (Gov’t
Opp'n at 14 n.4.) The government’s failure to deem such behavior
as qualifying substantial assistance hardly approaches
prosecutorial misconduct.

Similarly, when a defendant challenges a government refusal
to file a downward departure motion under 18 U.S.C. § 3553(e) or
USSG § 5K1.1, a court “can grant relief only upon a showing of
unconstitutional motive or a failure to meet the fundamental
requirement that the [g]overnment's actions bear a rational
relationship to some legitimate government objective” when the
plea agreement does not afford the benefit of a departure motion.

1n re Sealed Case, 244 F.3d 961 (D.C. Cir. 2001); United States

y;_Whi;§, 71 F.3d 920, 924-25 (D.C. Cir. l995) (stating that Wade

v. United States, 504 U.S. 18l, 185 (l992), which held that
despite the defendant's assistance, the government’s refusal to
move for a departure was within its discretion unless based on an
improper motive, “simply does not endorse, in the absence of a

plea agreement that includes a substantial assistance provision,

_15_
a ‘fairness’ or ‘bad faith’ review other than within the
constitutional context”); see also United States v. Williams, 838
F. Supp. 1, 6 (D.D.C. l993) (applying Nade to a claim that the
government neglected to file a motion under Rule 35(b)). An
unconstitutional motive for not filing a departure motion would
have to be tantamount to a refusal due to race or religion.
Wade, 504 U.S. at 185-86. Pollard does not indicate how the
government’s failure to move to reduce her sentence stemmed from
an unconstitutional motive or failed to bear a rational
relationship to some legitimate government objective. §§g
Williams, 838 F. Supp. at 7 (denying the defendant's § 2255
motion because the “defendant has not alleged, nor does the
record support, a constitutionally suspect reason or irrational
basis for the government’s failure to file a motion to reduce her
sentence under Rule 35(b)”).
CONCLUS1ON

Because Pollard failed to substantiate her claims regarding
ineffective assistance of counsel and prosecutorial misconduct,
her motion to vacate her sentence will be denied.

An appropriate Order accompanies this Memorandum Opinion.

S1GNED this 13th day of March, 2009.

RlCHARD W. ROBERTS
United States District Judge